Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 26th, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Yang et al. (US 2020/0105032 A1; hereafter: Yang) does not teach all the limitations of Claim 1 as it does not teach that the regularization parameter includes a first component characterizing the quality of the scanning data. Examiner respectfully disagrees. Yang discloses a method and apparatus that reconstructs an image with regularization parameters to improve the quality of the overall image. Yang accomplishes this by using the regularization term in the objective function to smooth the image and reduce the overall noise level of the image. As stated in the previous Office Action, noise is often an indication of the overall quality of an image and is often used to characterize the quality of the image i.e., more noise is indicative of a lower quality image. Therefore, Yang does disclose a regularization parameter wherein one component is a characterization of the overall quality of the image/scanning data as the regularization parameter affects the noise level of the image.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang.
Regarding Claim 1, Yang teaches: a system (Figure 8B), comprising: at least one storage device including a set of instructions (Figure 8B: element 878); and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including (Figure 8B: element 870; Para 73: “The processor 870 can be configured to perform various steps of methods 100 and/or 200 described herein and variations thereof”): obtaining a preliminary image and scanning data of a subject acquired using a scanner (Para 44: “method 200 begins at step 210 by obtaining emission data 205 for tomographic reconstruction of a PET image”); determining a regularization parameter for a regularization item of an objective function (Abstract: “The smoothing parameter can be a regularization parameter [B] that scales/weights the regularization term relative to a data fidelity term of the objective function, and the regularization parameter [B] can depend on a sensitivity parameter”) based at least in part on the scanning data (Para 35: “Since different organs have different background activity levels, the regularization parameter can be position dependent (e.g., organ-activity dependent) in addition to being PET scan dependent (e.g., image and/or acquisition time dependent)”), wherein the regularization parameter includes a first component characterizing quality of the scanning data (Para 37: “when the regularization term penalizes variations/noise in the reconstructed PET image, increasing the value of the regularization parameter [B] increases the degree of smoothing, reducing both the noise level and the resolution”; Para 34 further includes noise, an indication of image quality, in the regularization function/parameter), and at least one of a second component characterizing the scanner (Para 54: “In certain implementations, the [B]-map can also include additional factors such as a scaling by the system sensitivity, in which case the final [B]-map can be given by                                 
                                    
                                        
                                            β
                                        
                                        
                                            j
                                        
                                    
                                    =
                                    f
                                    
                                        
                                            x
                                            
                                                
                                                    j
                                                
                                                
                                                    O
                                                    S
                                                    E
                                                    M
                                                
                                            
                                        
                                    
                                    x
                                    S
                                    e
                                    n
                                    s
                                    i
                                    t
                                    i
                                    v
                                    i
                                    t
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             wherein                                 
                                    S
                                    e
                                    n
                                    s
                                    i
                                    t
                                    i
                                    v
                                    i
                                    t
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             is a system sensitivity corresponding to the                                 
                                    
                                        
                                            j
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             voxel/pixel in the reconstructed image.”), or a third component characterizing a feature of the subject (Para 28: “This approach allows a user to scale regularization as any desired function of activity. The activity-dependent smoothing parameter scaling [B] … can be used in combination with other smoothing parameter scaling rules such as attenuation-dependent scaling.”; activity as described in Yang relates to the subject); and generating an image of the subject by reconstructing the preliminary image based on the objective function (Para 49: “In the step 240, the PET image is refined and improved using an IR algorithm that includes spatially-varying regularization, resulting in the PET image from the final iteration of the IR algorithm being the reconstructed image.”).
Regarding Claim 2, Yang teaches: the system of claim 1, wherein the scanning data is positron emission tomography (PET) data or computed tomography (CT) data (Para 44: “method 200 begins at step 210 by obtaining emission data 205 for tomographic reconstruction of a PET image”).
Regarding Claim 3, Yang teaches: the system of claim 2, wherein the first component relates to a noise equivalent counts (Para 37: “when the regularization term penalizes variations/noise in the reconstructed PET image, increasing the value of the regularization parameter [B] increases the degree of smoothing, reducing both the noise level and the resolution”).
Regarding Claim 4, Yang teaches: the system of claim 3, wherein the noise equivalent counts relates to the PET data (Para 37: “when the regularization term penalizes variations/noise in the reconstructed PET image, increasing the value of the regularization parameter [B] increases the degree of smoothing, reducing both the noise level and the resolution”)
Regarding Claim 5, Yang teaches: the system of claim 2, wherein the second component relates to a plurality of sensitivity values of a spatial sensitivity of the scanner (Para 54: “In certain implementations, the [B]-map can also include additional factors such as a scaling by the system sensitivity, in which case the final [B]-map can be given by                                 
                                    
                                        
                                            β
                                        
                                        
                                            j
                                        
                                    
                                    =
                                    f
                                    
                                        
                                            x
                                            
                                                
                                                    j
                                                
                                                
                                                    O
                                                    S
                                                    E
                                                    M
                                                
                                            
                                        
                                    
                                    x
                                    S
                                    e
                                    n
                                    s
                                    i
                                    t
                                    i
                                    v
                                    i
                                    t
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             wherein                                 
                                    S
                                    e
                                    n
                                    s
                                    i
                                    t
                                    i
                                    v
                                    i
                                    t
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             is a system sensitivity corresponding to the                                 
                                    
                                        
                                            j
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             voxel/pixel in the reconstructed image.”),. 
Regarding Claim 6, Yang teaches: the system of claim 5, wherein each of the plurality of sensitivity values relate to the PET data corresponding a point in a scanning region of the scanner (Para 54: “In certain implementations, the [B]-map can also include additional factors such as a scaling by the system sensitivity, in which case the final [B]-map can be given by                                 
                                    
                                        
                                            β
                                        
                                        
                                            j
                                        
                                    
                                    =
                                    f
                                    
                                        
                                            x
                                            
                                                
                                                    j
                                                
                                                
                                                    O
                                                    S
                                                    E
                                                    M
                                                
                                            
                                        
                                    
                                    x
                                    S
                                    e
                                    n
                                    s
                                    i
                                    t
                                    i
                                    v
                                    i
                                    t
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             wherein                                 
                                    S
                                    e
                                    n
                                    s
                                    i
                                    t
                                    i
                                    v
                                    i
                                    t
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             is a system sensitivity corresponding to the                                 
                                    
                                        
                                            j
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             voxel/pixel in the reconstructed image.”; Para 44: “method 200 begins at step 210 by obtaining emission data 205 for tomographic reconstruction of a PET image”).
Regarding Claim 7, Yang teaches: the system of claim 2, wherein the third component relates to at least one of attenuation or boundary information of the subject (Para 28: “This approach allows a user to scale regularization as any desired function of activity. The activity-dependent smoothing parameter scaling [B] … can be used in combination with other smoothing parameter scaling rules such as attenuation-dependent scaling.”). 
Regarding Claim 8, Yang teaches: the system of claim 7, wherein the attenuation information is determined based on a CT image or a magnetic resonance (MR) image of the subject (Para 28: “This approach allows a user to scale regularization as any desired function of activity. The activity-dependent smoothing parameter scaling [B] … can be used in combination with other smoothing parameter scaling rules such as attenuation-dependent scaling.”; Para 1: “This disclosure relates tomographic image reconstruction”; Yang generally relates to tomographic image reconstruction, which would include CT and MR images and would be a reasonable alternative to PET images as described in Yang.)
Regarding Claim 9, Yang teaches: the system of claim 7, wherein the boundary information of the subject is determined based on a CT image, an MR image, or the preliminary image (Para 31: “A good regularizer is able to suppress noise while preserving image features such as fine structures and sharp edges around organ boundaries”; Para 42: “one way to preserve sharp boundaries and features within a reconstructed image is to use an edge-preserving potential function”).
Regarding Claim 10, Yang teaches: the system of claim 1, wherein the regularization parameter further includes one or more global factors that relates to at least one of the images or the subject (Para 34 discloses variety of overall image features that are accounted for the regularization parameter including activity and noise level).
Regarding Claim 11, Yang teaches: the system of claim 10, wherein one of the one or more global factors includes a noise adjustment coefficient for adjusting a noise level of the image (Para 34: “then noise level in the reconstructed image increases inversely with the acquired activity (e.g., scan time), suggesting that a large smoothing parameter (i.e., penalty strength) can be used for low-count datasets to suppress the greater noise level in the reconstructed image”; the smoothing parameter is used to adjust the noise level).
Regarding Claim 12, Yang teaches: the system of claim 10, wherein one of the one or more global factors includes a general parameter of the subject (Para 34: “In general, since noise in acquired PET scan data often varies from case to case (e.g., due to different acquisition settings and different patient sizes), a regularization parameter that is suitable for one dataset might not be applicable to others.”).
Regarding Claim 13, Yang teaches: the system of claim 1, wherein the objective function includes at least one of a total variation function, a quadratic function, or a Huber function (Para 60: “In addition to the Huber function, the regularization term can be a quadratic regularization term, a total variation minimization term, or any other regularization term.”)
Regarding Claim 14-20, Claims 14-20 recites a method that is implemented by the system of Claims 1-3, 5, 7, and 10-11. Therefore, the rejections of Claims 1-3, 5, 7, and 10-11 are equally applied. (See Figure 2)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668